Title: To George Washington from Henry Knox, 2 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir.
            War Department, April 2d 1794.
          
          I submit to, you the draft of instructions prepared for Mr L’Enfant—Similar
            instructions were yesterday transmitted, by the post, to Mr Vincent at Brunswick, and I
            presume he will be to day, or to morrow morning, in New York—I also submit, the copy of
            a letter to Governor Clinton, by Mr Vincent.
          Under therefore the circumstances of the case, I respectfully submit to your
            consideration, whether it may not be proper for Mr L’Enfant to go forward, and make his
            plan, and let the person whose plan should be adopted, execute the works—If Mr L’Enfants
            plan should be adopted, I presume he might, without injury, be suffered to repair here,
            for a day or two, once or twice in the course of a month. I have the honor to be Sir, most respectfully, Your obedient Servt
          
            H. Knox.
          
        